Citation Nr: 1710064	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, initially evaluated as 10 percent disabling and 20 percent disabling thereafter.  

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis, right ankle.

3.  Entitlement to an increased evaluation for tricompartmental osteoarthritis of the right knee status post total knee replacement, initially evaluated as 10 percent disabling prior to August 3, 2009,  and 30 percent from October 1, 2010.

6.  Entitlement to an increased evaluation for tricompartmental osteoarthritis of the left knee status post total knee replacement, initially evaluated as 10 percent disabling prior to September 20, 2010, and 30 percent disabling from November 1, 2011.

8.  Entitlement to an initial evaluation in excess of 10 percent for lumbar degenerative disk disease, status post L4-L5 laminotomies and diskectomies.

9.  Entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2009, the RO issued a rating decision which granted a temporary total disability rating of 100 percent for surgical treatment of the right knee requiring convalescence, effective from August 3, 2009 through September 30, 2010; followed by a 30 percent evaluation of the Veteran's right knee disability, effective October 1, 2010.

In December 2010, the RO issued a rating decision which granted a temporary total disability rating of 100 percent for surgical treatment of the left knee requiring convalescence, effective from September 20, 2010 through October 31, 2011; followed by a 30 percent evaluation of the Veteran's left knee disability, effective November 1, 2011.

In June 2011, the Board remanded this matter for additional evidentiary development.

In November 2014, the RO issued a rating decision which granted an increased evaluation of 20 percent for bilateral hearing loss, effective April 30, 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Based upon a longitudinal review of the record, the Board finds that a new VA audiological evaluation is necessary in this matter.  In support of his claim, the Veteran submitted December 2015 and March 2016 private audiological evaluation reports.  However, VA examiner opinions, dated in February 2016 and April 2016, indicate that the speech recognition scores noted within the December 2015 and March 2016 private audiological evaluations vary significantly and are unreliable.  On this point, the VA examiner in April 2016 stated:

The purpose of speech recognition testing is to obtain the patient's best performance under optimum, controlled, and reproducible conditions.  These reproducible conditions are standardized.  This means the speech recognition score should not vary extremely unless explainable by a medical condition, equipment malfunction, or unreliability due to a non-organic influence.   

The Board also notes however that the Veteran's most recent VA audiological examination, performed in February 2016, failed to record a reliable Maryland CNC speech recognition score.  Thus, the evidence of record is not adequate to make a determination as to the severity of the Veteran's current bilateral hearing loss.  

Under these circumstances, the RO must attempt to obtain any additional evidence which has become available, and then afford the Veteran a new VA examination to determine the current severity of this condition.  38 C.F.R. § 3.159(c) (4) (i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

With regard to the claims for an increased evaluation for right ankle, bilateral knee, and lumbar spine disabilities, the Board notes that the Veteran was last afforded examinations in April 2012.  During the pendency of the appeal, the Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70.  While the April 2012 evaluations included range of motion testing, the examiners did not address the remaining factors outlined herein.  Therefore, the Veteran should be afforded additional examinations to address these deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).


The issue of entitlement to TDIU rating is inextricably intertwined with the increased evaluation issues being developed herein.  See 38 C.F.R. § 19.31 (2014); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, remand is required for RO consideration of the issue of entitlement to a TDIU rating following development of the other issues being developed herein.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him during the course of this appeal for his disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2. Thereafter, schedule the Veteran for an examination to determine the current severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this condition must be reported in detail.
 
3.  Schedule the Veteran for examinations to ascertain the current severity and manifestations of his service-connected right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA ankle, examination must include range of motion testing for both ankles in the following areas:
   	Active motion;
   	Passive motion;
   	Weight-bearing; and
    	Nonweight-bearing.

4.  Schedule the Veteran for examinations to ascertain the current severity and manifestations of his service-connected bilateral knee disabilities.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:
   	Active motion;
   	Passive motion;
   	Weight-bearing; and
    	Nonweight-bearing.

5.  Schedule the Veteran for examinations to ascertain the current severity and manifestations of his service-connected lumbar spine disability.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA lumbar spine examination must include range of motion testing for in the following areas:
   	Active motion;
   	Passive motion;
   	Weight-bearing; and
    	Nonweight-bearing.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




